Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 5, 2018

                                       No. 04-18-00293-CV

                            ALLSTATE INSURANCE COMPANY,
                                       Appellant

                                                 v.

                                       Daniel Wes IRWIN,
                                            Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI03490
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER
        The reporter’s records were due June 4, 2018. Court reporter Kristin Anderson filed her
motion of the reporter’s record on June 5, 2018, and after receiving a Rule 37.3 notice from this
court, court reporter Erminia Uviedo filed her portion on August 14, 2018. The only court
reporter listed in appellant’s docketing statement was court reporter Mary Helen Vargas, but she
advised this court she took no portion of the record. Upon investigation by this court, we
determine court reporter Decline Benavides transcribed the remaining portion of the record, but
had failed to file it in this court. Accordingly, August 31, 2018, we notified Ms. Benavides that
her portion of the reporter’s record was late. The court reporter responded to our notice by filing
a notification of late record, stating that the record was not filed because appellant has not paid or
made arrangements to pay the reporter’s fee to prepare the record and that appellant is not
entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

        We therefore ORDER appellant to provide written proof to this court on or before
September 17, 2018 that either (1) the reporter’s fee has been paid or arrangements satisfactory
to the reporter have been made to pay the reporter’s fee, or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellant fails to respond within
the time provided, appellant’s brief will be due October 5, 2018, and the court will only consider
those issues or points raised in appellant’s brief that require the portions of the reporter’s record
previously filed for a decision. See id. R. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel and court
reporter Decline Benavides
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court